Wilcox, J.
There seems no sufficient ground to charge the trustee with any improper conduct of motive in regard to the bottles and other articles used in the making of beer. They were purchased for a purpose perfectly lawful, for anything that appears, and paid for.
There was a secret trust with respect to the other things, which rendered the sale void as against creditors, and would have subjected them to process had they been found under the cover of such a sale; or the party in possession might have been charged as trustee of the pretended vend- or. But he has parted with most of them in a manner that wholly discharges him, according to the authority of the cases. He has delivered them to the fraudulent debtor himself. Hutchins v. Sprague, 4 N. H. 469.
As to the small articles remaining in his hands, however, *304he is chargeable, and it is no defence that he has a claim upon the principal defendant fora larger sum than the value of them. Allen v. Magguire, 15 Mass. 490.
Trustee charged in the sum of $3.